Citation Nr: 0521373	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  98-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1969 to 
February 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 decision by the Albuquerque, New 
Mexico, VA Regional Office (RO).  This case has been remanded 
by the Board in June 1999 and in November 2003.  It appears 
the terms of the remands have been complied with and the case 
is again before the Board.  The veteran testified before a 
Board hearing at the RO in March 1999. 


FINDING OF FACT

1.  The veteran did not engage in combat with the enemy. 

2.  The veteran's claimed in-service stressors have not been 
corroborated by credible supporting evidence.    


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the February 
2005 RO letter have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the RO letter the appellant was advised 
of the types of evidence VA would assist in obtaining as well 
as the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   

The Board also notes that the February 2005 VCAA letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

In this case, the RO's decision to deny the claim in October 
1997 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below. 

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the February 2005 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran submitted new evidence, 
while his claim was on appeal, indicating he understood his 
rights to produce evidence.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
several statements from the veteran, VA medical records, and 
a VA examination.  Since the appellant was afforded a VA 
examination with opinion in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
RO also sought verification of the veteran's stressors from 
the Director of the Center for Unit Records Research (CURR).  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
these issues.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f)(1).  
Where the evidence does not show that the veteran engaged in 
combat with the enemy, his uncorroborated testimony is 
insufficient to establish the stressor.  Credible supporting 
evidence is required.  38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).   

Service medical records are negative for any treatment, 
complaint, or diagnosis of PTSD or any other mental 
disability.  At the veteran's January 1974 medical 
examination, the examiner reflected that his psychiatric 
evaluation was "normal" and no defects were noted.  
Likewise, at the January 1976 medical examination, the 
examiner again found the veteran's psychiatric evaluation was 
"normal" without any defects.  In both the veteran's 
January 1974 and January 1976 Report of Medical History, the 
veteran stated that he "no" frequent trouble sleeping, 
depression or excessive worry, or other nervous trouble.  

The service personnel records reflect that the veteran had 
overseas service in Vietnam.  The veteran's DD Forms 214 
reflect that his specialty was a wheel vehicle mechanic or 
repairman and that he received the National Defense Service 
Medal, Vietnam Service Medal, and an Army Commendation Medal.  
From January 1970 up through November 1970 the veteran was 
attached to Headquarters and Headquarters Company 34th Supply 
and Service Battalion (HHC 34th S & S Bn).  Service personnel 
records reflect that the veteran violated an order by being 
off limits in Da Nang, Vietnam on November 2, 1970.  Service 
personnel records reflect that the veteran was absent from 
his then unit, 511th Engineer Company, in Chu Lai, Vietnam in 
July 1971 and returned to military control in Fort Bliss, 
Texas in January 1972.  The records indicated that the 
veteran was found guilty at a Special Court Martial of 
unauthorized absence.  Service personnel records reflect that 
the veteran was in Vietnam from June 1969 to February 1971, 
in Germany from February 1971 to May 1971, and back in 
Vietnam from May to July 1971.  The veteran's DD Form 214 
demonstrates that he was Vietnam when he reenlisted in June 
1971.  Service personnel records reveal that the veteran had 
two more periods of unauthorized absence from March to June 
1973 and from November 1973 to February 1974.  Service 
personnel records revealed that the veteran was in Fort 
Carson, Colorado in August 1973 until his absence in November 
1973, in Fort Sill, Oklahoma from February 1974 to November 
1974, in Fort Riley, Kansas from November 1974 until January 
1975, and in Fort Hood, Texas from January 1975 until his 
discharge in February 1976.  Service personnel records are 
negative for foreign service from 1972 until his discharge in 
1976. 

Two months after the veteran was discharged from service, in 
April 1976, he received a VA examination.  At the 
examination, the examiner found that the veteran was positive 
for tuberculosis and noted some small scratches on the 
veteran's finger.  The abdomen and digestive system were 
examined and the examiner found "abdomen soft, nontender, no 
organomegaly, no hemorrhoids."  The examiner noted that the 
scratches on the veteran's finger were from barbed wire that 
the veteran encountered in-service in 1971.  Otherwise, the 
examiner found that the veteran was normal.

The veteran received a psychiatric assessment as part of an 
intake by the VA in May 1993.  The examiner noted that the 
veteran was experiencing nightmares about Vietnam, was 
irritable, and had some suicidal ideation.  The veteran 
reported that his son and daughter were killed in a car 
accident during his examination.  The veteran reported that 
when he thinks about the car accident he also recalls his 
experiences in Vietnam.  The veteran reported two incidents 
in Vietnam.  He reported being hit in the abdomen with 
shrapnel from a mortar attack.  Also, he recalled a situation 
where he ran over some Vietnamese people.  The examiner found 
that the veteran was experiencing PTSD.  

The veteran was hospitalized at a VA facility in Denver, 
Colorado from February 1996 to May 1996 and given a PTSD 
screening.  While performing the screening, the examiner 
diagnosed the veteran as having PTSD.  The examiner also 
found major depression and alcoholism.  The veteran expressed 
having reoccurring dreams of Vietnam.  The veteran described 
two incidents in Vietnam.  The veteran stated that he was in 
a two and 1/2 ton truck and ran over some Vietnamese children 
and at another time found a dead baby in a sack.  While at 
the hospital the veteran was prescribed Doxepin.  

In a July 1996 statement the veteran described his service-
related stressors.  The veteran explained he served three 
tours in Vietnam.  The veteran stated that the first incident 
happened in 1969 while attached to the 1st Logistics Command.  
The veteran explained that he was driving a truck in combat 
and was ordered not to stop and ran over some Vietnamese 
children.  The veteran discussed that in 1970 he discovered a 
bag with a decaying baby in a truck at the airport with a 
foul odor.  The veteran also stated that he witnessed a 
comrade being shot in the face on guard duty in 1972.  In a 
January 1997 statement the veteran indicated that the last 
incident happened in the middle of the year of 1972 on 
Highway 1 in Chu Lai when he was in a combat engineer unit.  
This was when the veteran was part of a team to recover 
disabled vehicles.  

The veteran received a July 1997 VA psychiatric examination.  
At the examination the examiner found that the veteran felt 
great distress and guilt over his experiences in Vietnam, 
that the veteran was daily sad, highly isolated, and had 
quite severe sleep disturbance.  The veteran reported that he 
had three periods of service in Vietnam; 16 months in 1969 
and 1970, one month in 1972, and six months in 1974.  The 
veteran stated that he was a truck driver with the combat 
engineers.  The veteran described three traumatic events.  
One incident that the veteran described, was in 1970 near Da 
Nang, when a Spec-5, named [redacted], was riding with 
him and told him not to slow down and he hit several 
children.  Another incident that he described was finding a 
knapsack with a dead baby in it.  The examiner noted that 
handling the dead is taboo for Navajo people.  The third 
incident the veteran described was in 1974 near Cantho where 
he was waiting in a truck and was hit from behind by some 
Vietnamese because they thought he was a Filipino.  The 
examiner noted that "it is impossible for me to assess the 
impact of each of these stressors separately."  The examiner 
diagnosed chronic and severe PTSD as well as alcohol 
dependance in remission.

The Director of the Center for Research of Unit Records 
(CURR) responded to the RO's request to verify the veteran's 
stressors in September 1997.  The letter from CURR explained 
that the center was unable to verify the veteran's stressors 
of running over Vietnamese children or finding a deceased 
infant in a bag.  CURR also explained that in order to verify 
that a serviceman was a casualty, the veteran must provide 
more specific information such as the individual's name, 
unit, specific date, and whether the individual was killed or 
wounded.  CURR provided operational reports of the 1st 
Logistical Command, as that was the unit provided by the 
veteran.  

In December 1997 the veteran submitted a July 1984 medical 
record of an oral cholecystogram that reflected a "small 
metallic foreign body" was seen "overlying the right upper 
quadrant."   The veteran also submitted a copy of his May 
1996 discharge record reflecting his chronic PTSD diagnosis.  

In March 1999 the veteran testified before a Board hearing in 
Albuquerque, New Mexico.  At the hearing the veteran 
testified that he was part of the 1st Logistics Command in Da 
Nang, Vietnam, from 1969 to 1971.  During this time he was on 
guard duty, doing sand bagging, and driving a truck.  He 
testified of stressful incidents he encountered during this 
time period.  The incidents that the veteran discussed were 
not the incidents he had mentioned in previous statements and 
at his VA examination.  The veteran explained that there were 
sniper attacks at Tower 13 or 16 up Marble Mountain.  The 
veteran discussed that in 1971 there was a mortar attack in 
his "hooch" (sleeping area) about 100 feet away.  The 
veteran also discussed an incident were a rocket hit Da Nang 
at 3:00 am.  He also discussed being in Vietnam in 1974 at 
Can Tho for 5 months.  He stated that he was with the 16th 
Air CAC and experienced sniper fire.  The veteran also 
claimed he received his Army Commendation Medal for valor in 
the face of the enemy.      

The veteran provided another statement in August 1999.  The 
veteran explained that he was in Vietnam for 18 months in 
1969 and for 1 and 1/2 months in 1971.  The veteran indicated 
that he had a nervous breakdown while in Vietnam.  The 
veteran claimed to have been hospitalized in Canto at a 
military base affiliated with 16th  Air CAC.  The veteran 
explained that he was an inpatient with alcohol and drug 
patients.  The veteran claimed that the injury to his index 
finger was from shrapnel.  In August 1999 the veteran also 
provided discharge from his February to May 1996 hospital 
stay, discharge documents from service, and a February 1999 
statement from a program coordinator that indicated that the 
veteran indicating the veteran's participation in a PTSD 
support group.  
 
Pursuant to the June 1999 Board remand the RO sought 
verification from CURR for the veteran's stressors mentioned 
at the March 1999 Board hearing.  CURR responded in a 
September 1999 letter.  CURR enclosed documents of the U.S. 
Army Support Command (USASC), Da Nang (DNG), the higher 
headquarters of the 34th Supply and Service Battalion (34th 
S&S Bn), for August 1969 to April 1970.  CURR also enclosed 
documents from 34th S&S Bn for period ending in April 30, 
1970.  CURR also resubmitted information submitted in their 
September 1997 letter.  CURR reminded the RO that they "do 
not provide general historical documentation nor copies of 
records for large periods of time without a specific 
incident."  The information provided by CURR were documents 
reflecting the amount of sniper incidents and casualties in a 
general nature.  

Pursuant to the Board's June 1999 remand, the RO sent an 
August 1999 letter to the veteran requesting more information 
on his award and in-service in-patient time.  The veteran 
responded in an October 1999 statement he indicated that his 
Army Commendation Medal was awarded in Da Nang when he worked 
for the 80th group and was assigned to the 34th S&S Bn.  The 
veteran believed the time period was October 1969 or the 
early part of 1970.  The veteran indicated that the signature 
on his certificate was the Secretary of State, Melvin Laird, 
and Stanley H. Resor, his commanding general.  The veteran 
indicated that he did not remember where he was an in-patient 
but he was next to a hill-a-pad or helicopter area.  He said 
he was on the top floor of the barracks.  The veteran claimed 
this was in 1974 when he was attached to the 16th Air CAC.  
The veteran's complete service personnel record and all of 
the service medical records obtained are contained within the 
file.  According to service records the veteran received his 
Army Commendation Medal for "Meritorious Achievement in 
connection with ground operations against a hostile force."  
Service medical records are negative for any in-patient 
hospitalization for the veteran in 1974.  As the veteran did 
not recall the name of the hospital or facility, the RO could 
not obtain records directly from them.

In June 2000 the veteran submitted additional evidence.  He 
provided a statement detailing that he has experienced 
tremendous guilt and can't forget the incident of running 
over children in Vietnam.  The veteran stated that he has 
medicated himself with alcohol.  The veteran submitted May 
2000 medical records reflecting treatment for PTSD.  The 
veteran also submitted an envelope of a letter he mailed to a 
relative while in Vietnam, a certificate of an honorable 
discharge in 1971, and a copy of special order dated around 
the time of his discharge in February 1976.  

In July 2002 the veteran resubmitted some medical records 
involving his hospitalization for PTSD in February to May 
1996.  

The RO requested stressor corroboration again and the CURR 
responded in a January 2004 letter.  An operational report 
submitted by the 212th Combat Aviation Battalion (212th CAB) 
outlined mortar attacks against Marble Mountain from August 
1969 to April 1971.  CURR stated that they were unable to 
verify that the veteran was attacked by civilians, as there 
was no report made of such an incident.  CURR again stated 
that casualty reports require the persons name, unit, 
specific date of incident, and whether the person was injured 
or killed in order to corroborate the information. 

The Board acknowledges that the veteran has been diagnosed 
with PTSD and currently is treated for PTSD.  Entitlement to 
service connection for PTSD requires the veteran to also 
demonstrate either that credible supporting evidence 
corroborates the existence of an in-service stressor or that 
he served in combat and the stressor is combat related.  

The veteran contends that he was exposed to combat in Vietnam 
during service.  The veteran's service personnel records, 
however, do not reflect combat experience. The veteran 
received no ribbons or medals indicative of combat.  The 
Board notes that the veteran received an Army Commendation 
Medal for meritorious achievement in connection with ground 
operations against a hostile force.  Ground operations can 
encompass many things and there is no evidence that this was 
for "valor" as indicated by the veteran.  The only evidence 
that the veteran engaged in combat with the enemy is the 
veteran's own statements.  The Board acknowledges that the 
veteran was in Vietnam in 1969 through July 1971; however, 
the veteran discusses being in combat in Danang and yet the 
only evidence of his presence in Da Nang according to the 
service personnel records is when he was in Da Nang by 
disobeying an order.  The Board finds, therefore, that he did 
not engage in combat. 

The veteran may, nonetheless, show a relationship to service 
if his stressors during service can be verified by credible 
supporting evidence.  The veteran has described several 
stressful incidents that can be considered stressors for his 
PTSD.  These stressors are as follows:  1) while attached to 
1st Logistics Command, the veteran was driving a truck in 
combat, was ordered not to stop, and ran over some Vietnamese 
children (in his July 1996 statement he indicated this 
occurred in 1969, at the July 1997 VA exam he said it was in 
1970); 2) the veteran describes finding a knapsack with a 
dead, decaying baby inside, either at the airport or near the 
airport; 3) the veteran describes being hit from behind by 
the Vietnamese because they thought he was a Filipino, in 
1974 near Cantho; 4) the veteran explained that he was with a 
comrade that was shot in the face in 1972; 5) the veteran 
described enduring sniper attacks at Tower 13 or Tower 16 up 
Marble Mountain on China Beach; 6) the veteran described 
being affected by a mortar attack that was 100 feet away from 
where he slept in 1971; 7) the veteran explained that he was 
affected by a rocket that hit Danang at 3:00am; 8) the 
veteran claims to have endured sniper fire in 1974 when he 
was part of 16th Air CAC; 9) the veteran also reported to 
have been hit in the abdomen with shrapnel from a mortar 
attack during his May 1993 psychiatric intake assessment; and 
10) the veteran has also claimed, in his August 1999 
statement, that his service injury to his finger was from 
shrapnel.  

There is no credible supporting evidence for any of these 
stressors.  In fact, much of the evidence indicates that 
these stressors did not happen.  Service personnel records 
reflect that the veteran was not in Vietnam after 1971 and 
never was part of the 16th Air CAC.  Service personnel 
records reflect that the veteran was in Da Nang because he 
disobeyed an order, not because he was assigned there.  The 
veteran's service medical records failed to reflect that the 
veteran was injured in the abdomen or that his finger was 
injured because of shrapnel.  In fact, the VA examination 
within a few months of discharge reflected that abdomen was 
examined, found to be normal, with no mention of a shrapnel 
wound and the scratches on the veteran's finger were 
attributed to barbed wire.  

The RO requested CURR to determine if there was any 
supporting evidence with regard to these stressors several 
times.  CURR specifically indicated that there were no 
reports of the incidents described by the veteran with regard 
to his running over Vietnamese children, finding a dead baby, 
or being assaulted by Vietnamese.  CURR indicated that in 
order to corroborate a dead or wounded comrade, the veteran 
must provide a name and unit as well as date.  CURR provided 
information about mortar attacks and sniper incidents with 
regard to Marble Mountain and vicinity.  However, these 
incidents happened in Da Nang and were reported by the 212th 
Combat Aviation Battalion.  There is no evidence that the 
veteran ever served for a combat unit nor was actually in Da 
Nang other than when he violated an order.  

Based upon the evidence contained with the file and discussed 
above, there is no credible corroborating evidence that any 
of the veteran's stressors occurred.  Consequently, the Board 
finds that the veteran is not entitled to service connection 
for PTSD.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 





ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


